Citation Nr: 0608411	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  99-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nasal disability.

2.  Entitlement to service connection for a throat 
disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 1998 rating action that denied 
service connection for eye, nose, throat, neck, and low back 
disabilities on the grounds that new and material evidence to 
reopen the claims had not been received.  By decision of July 
2000, the Board remanded this case to the RO for further 
development of the evidence and for due process development.  

By decision of October 2002, the Board reopened all 5 claims 
for service connection on the basis of the receipt of new and 
material evidence, and undertook further evidentiary 
development on the underlying 5 claims for service connection 
pursuant to the provisions of 38 C.F.R. § 19.9 (2002) and 
Board procedures then in effect.  By letter of January 2003, 
the Board notified the appellant and his representative of 
the additional development.  However, the provision of 
38 C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO was later 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, by decision of September 2003 the Board 
remanded these matters to the RO for completion of the 
development action requested, and consideration of the claims 
in light of the additional evidence.  At present, the case is 
once again before the Board for appellate adjudication.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent and persuasive evidence does not establish that 
the veteran currently has a chronic throat disability.

3.  An eye disability, glaucoma, was first manifested many 
years post service, and there is no probative medical 
evidence that establishes a nexus between that disability and 
the veteran's military service.

4.  A nasal disability, sinusitis, was first manifested many 
years post service, and there is no probative medical 
evidence that establishes a nexus between that disability and 
the veteran's military service.

5.  A neck disability was first manifested many years post 
service, and there is no probative medical evidence that 
establishes a nexus between that disability and the veteran's 
military service.

6.  A low back disability was first manifested many years 
post service, and there is no probative medical evidence that 
establishes a nexus between that disability and the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a throat 
disability are not met.                 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for an eye disability 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for service connection for a nasal 
disability are not met.                   38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  The criteria for service connection for a neck disability 
are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

5.  The criteria for service connection for a low back 
disability are not met.            38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through the March 1998 rating action, the June 1998 RO letter 
and rating action, the July 1998 RO letter, the August 1998 
Statement of the Case (SOC, the November 1998 RO letter and 
Supplemental SOC (SSOC), the March 1999 and August and 
September 2000 RO letters, the September 2001 RO letter and 
SSOC, the February and June 2002 SSOCs, the September 2002 
and May 2004 RO letters,  and the May 2005 and RO letter, the 
RO variously notified the veteran and his representative of 
the legal authority governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claims, and the evidence that had been considered in 
connection with appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The Board also notes that the SOC, SSOCs, and May 2004 RO 
letter variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefits he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2004 RO letter specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter 2004 RO letter specifically 
notified the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not, nor could they have been provided to 
the veteran prior to the original 1998 rating action on 
appeal, inasmuch as the VCAA was not enacted until 2000.  
However, the Board finds that the lack of any pre-
adjudication notice in this matter does not prejudice the 
appellant in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson,        19 Vet. 
App. 103 (2005).  

The Board finds that, with respect to this appeal, any delay 
in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  Additionally, the Board finds that all necessary 
development of the claims herein decided has been 
accomplished to the extent possible, and that no further 
action is needed to satisfy the duty to assist in connection 
with it.  The RO, on its own initiative as well as pursuant 
to the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claims, to include obtaining 
all available service medical records, and post-service 
private and VA medical records through 2004.  Copies of those 
records, as well as comprehensive medical records underlying 
the May 1993 Social Security Administration (SSA) decision 
finding the veteran entitled to disability benefits, have 
been associated with the record and considered in 
adjudicating these claims. Many service medical records are 
unavailable, presumably having been destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973, and the 
record documents the RO's comprehensive efforts to obtain the 
available records.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claims 
currently under consideration that has not been obtained.  In 
a statement of August 2000, the veteran stated that he had 
submitted all the medical records that he had in his 
possession pertaining to his claims.  In a statement of June 
2004, the vetera stated that he had no new information to 
submit in support of his claims.    W. Kowtoniuk, D.O., 
failed to respond to the RO's November 2004 letter requesting 
him to provide the rationale and underlying medical evidence 
for his March 2002 medical opinion in this case.  In a 
statement which was received in March 2005, the veteran 
stated that he had stated his case completely, and had no 
additional information to submit in connection with his 
claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, given that the claims of service connection 
are being denied as further discussed below, no disability 
ratings or effective dates will be assigned.  Thus, there is 
no possible prejudice to the claimant due to any notice 
deficiencies related to these down-stream issues.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

II.  Background

As noted above, many service medical records are unavailable, 
presumably having been destroyed in a fire at the NPRC.  
Available service medical records, including morning reports, 
are negative for findings or diagnoses of any eye, nose, 
throat, neck, or low back disability.

Post service, a Workmen's Compensation Insurance record of 
occupational injury documents the veteran's low back injury 
in December 1974 while lifting a patient during the course of 
his employment as a Lee Hospital head nursing attendant. 

In May 1975 W. Davison, M.D., stated that he saw the veteran 
in February 1975 with a 5-year history of low back pain for 
which he was hospitalized at that time.  Current X-rays 
revealed a spina bifida at L-5, and a spur over the body of 
L-4 that was present as far back as 1962.

In August 1975, G. Wheeling, M.D., stated that the veteran 
had had multiple different back injuries, the first of which 
occurred approximately 6 years ago while lifting a patient 
during the course of his job as a hospital orderly.  He next 
complained of severe back pain radiating into his right leg 
in December 1974 after lifting a heavy water mattress.  
Current lumbosacral spine X-rays revealed slight narrowing of 
the L3-4 and L5-S1 disc spaces, with some hypertrophic 
spurring at L3-4.  The impression was chronic, mild 
degenerative disc disease (DDD) with episodes suggesting 
recurrent disc herniation.  

Mid-March 1990 cervical spine X-rays at the Lee Hospital 
revealed significant disc space narrowing at C5-6 and C6-7, 
with mild posterior spurring with moderate encroachment upon 
the foramina at C5-6.  On late March 1990 examination,           
T. Yardley, M.D., noted the veteran's 4-month history of 
shoulder and upper thoracic or lower cervical spine pain.  
There was no history of injury.  Cervical spine X-rays were 
noted to have revealed C5-6 and C6-7 DDD.  April 1990 
cervical spine magnetic resonance imaging (MRI) revealed 
foraminal narrowing at C5-6 and C6-7 secondary to 
spondyliting ridging.

Extensive records show regular chiropractic treatment of the 
veteran's neck and low back by D. McKolosky from 1990 to 
1998.

From June to July 1991, the veteran was hospitalized at the 
Lee Hospital for treatment of lumbar spine DDD with 
radiculopathy, and C5-6 and C6-7 DDD.  Review of hospital 
records showed a history of lumbar strain in 1972 and 1976.  
Current otolaryngological examination showed no eye, nose, or 
throat pathology.
 
From June to July 1992, the veteran was hospitalized at the 
Lee Hospital with a history of the onset of low back pain in 
January 1992 after lifting a combative patient on the job.  
Current otolaryngological examination was normal.  The 
diagnoses included degenerative lumbar disease and cervical 
spondylosis.

In July and August 1992, the veteran was seen by W. Lauerman, 
M.D., for treatment and evaluation of lumbar spinal stenosis 
with L-5 radiculopathy, and cervical disc disease.

In mid-August 1992, the veteran was seen by L. Casale, M.D., 
with a history of a low back injury (sprain) in 1963 while 
working as a hospital orderly, with numerous subsequent 
episodes of low back pain associated with his work activities 
during the intervening years.  The veteran stated that he 
otherwise enjoyed good health and denied any symptoms related 
to any other major system, and current general medical 
examination showed no eye or throat pathology.  The diagnoses 
included lumbar and cervical DDD.

On late August 1992 examination by P. Hyman, M.D., the 
veteran was noted to have injured his back approximately a 
year ago, as well as again in January 1992 as he was handling 
a combative patient.  Current examination showed full visual 
fields and eye movements, with normal discs and pupils that 
were equal and reactive to light.  There was no nystagmus.  

From August to September 1992, the veteran underwent a lumbar 
discectomy and laminectomy with nerve root decompression and 
fusion at the Presbyterian University Hospital.  He was seen 
for follow-up for this by Dr. Lauerman in September and 
November 1992 and February 1993.

On January 1993 examination by M. Moncman, D.O., the veteran 
was noted to have first injured his low back in 1963 while 
lifting patients and hospital equipment, with re-injuries 6 
or 7 times prior to a January 1992 injury in which he lifted 
a large, combative patient.  Current X-rays revealed cervical 
spondylosis, which the doctor opined would not be considered 
to be a traumatic finding.  

By decision of May 1993, the SSA found the veteran entitled 
to disability benefits from January 1992 due to back 
disability from several injuries, as well as neck pain.

In September 1994, the veteran was treated at the Lee 
Hospital for bacterial sinusitis of 10 days' duration.  

In October 1994, the veteran was seen at the Lee Hospital 
with a 5-week history of hoarseness.  He denied a sore 
throat.  On current otolaryngological examination, the eyes 
and nose were clear.  The throat was normal, without any 
exudation or discharge.  The impression was hoarseness of 
questionable etiology, possibly due to reflux esophagitis.  A 
CT scan of the neck revealed some asymmetry about the vocal 
cords, and a partially cystic thyroid nodule.

February 1995 otolaryngological examination by Dr. Kowtoniuk 
was negative.  In June, the veteran denied photophobia, a 
change in vision, or double or blurred vision, and 
fundoscopic examination of the eyes was normal.  In August, 
the veteran complained of left orbital pain after falling off 
a ladder.  He denied photophobia, a change in vision, or 
double or blurred vision, and fundoscopic examination of the 
eyes was normal.  The left orbit was periecchymotic, and 
there was tenderness overlying the rim of the orbit.  Left 
orbit X-rays were normal.  The impression was left orbital 
contusion.  When seen again in September 1995, October and 
November 1996, February 1997, and November 2000, the veteran 
denied photophobia, a change in vision, or double or blurred 
vision, and the pupils were equal and reactive to light on 
examination.  

December 1996 VA outpatient treatment records show the 
veteran's complaints of dry eyes.  On current examination, 
the throat was clear.  In December 1997, the veteran was seen 
with a several year history of dry eyes, and a 1-month 
history of blurred vision.  The examiner noted a question of 
macular degeneration.  In February 1998, the veteran was seen 
with a 10-day history of a sore throat, post nasal drip, 
cough, and laryngitis.  The assessment was upper respiratory 
infection.  In January 2001, the nose and throat were clear, 
and the assessments included left eye glaucoma.  In May, the 
veteran denied ever injuring his eyes.  A private physician 
was noted to have confirmed a diagnosis of glaucoma.  There 
were elevated pressures in both eyes.  The nose and throat 
were clear.  The assessments included bilateral glaucoma.  
The nose and throat were clear on VA outpatient examination 
of September 2001.         

On December 2001 and January 2002 examinations by Dr. 
Kowtoniuk, the veteran complained of sinus congestion, and 
the impressions were sinusitis.  The nose and throat were 
clear on VA outpatient examinations of March 2002 and January 
2004; the assessments in 2004 included glaucoma.  From March 
to November 2004, Dr. Kowtoniuk's impressions included 
allergic sinusitis.  The nose and throat were clear on June 
2004 VA outpatient examination, and a refill of anti-glaucoma 
medication was prescribed in June 2005.

In a March 2002 statement, Dr. Kowtoniuk stated that the 
veteran had been involved in a series of accidents while in 
military service that have caused him problems throughout his 
life, noting also that the U.S. government had found it 
impossible to determine whether or not the situations 
actually occurred due to a fire in a government repository 
that burned many servicemen's records.  The doctor opined 
that the veteran sustained degenerating injuries in service 
in a fall from a truck in which he injured his neck and back; 
that walking through buildings without a gas mask and 
remaining therein for an extended period during military 
training may have caused damage to his eyes, nose, and 
throat; and that there had been a constant track record of 
ongoing related pains associated with the veteran's injuries 
that dated back to his military service.

In a statement which was received in April 2002, S. Hoffman, 
D.O., opined that the available documentation and the 
veteran's history suggested that the veteran sustained a low 
back injury during his military service, and that this injury 
could possibly be a cause of his chronic low back pain.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated by peacetime service.         38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A.  Service Connection for a Throat Disability

The veteran has contended that he suffers from a chronic 
throat disability as a result of military service, and has 
submitted Dr. Kowtoniuk's March 2002 medical opinion in 
support of his claim.  

However, the evidence of record shows that the veteran does 
not have a chronic throat disability.  The available service 
medical records are completely negative for findings of any 
such claimed throat disability.

The post-service record is similarly negative for pertinent 
chronic throat pathology.  Several otolaryngological 
examinations consistently showed no throat pathology from 
June 1991 through February 1998, when a 10-day history of a 
sore throat was attributed to a upper respiratory infection.  
However, that post-service sore throat was acute and 
transitory, as many subsequent otolaryngological examinations 
from January 2001 through June 2004 thereafter showed no 
chronic throat pathology.    

As such, there is no competent evidence of a chronic throat 
disability-at any time pertinent to the claim on appeal-
upon which to predicate a grant of service connection.  As 
indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a claimed disability, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
suffers from a claimed chronic throat disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the veteran's own assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a throat disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for Eye, Nasal, Neck, and Low Back 
Disabilities

The veteran has contended that he suffers from chronic eye, 
nasal, neck, and low back disabilities as a result of 
military service, and has submitted Dr. Kowtoniuk's March 
2002 and Dr. Hoffman's April 2002 medical opinions in support 
of his claims.

In this case, the available service medical records are 
completely negative for findings or diagnoses of any eye, 
nasal, neck, or low back disability.  

The Board also finds that there is no probative medical 
evidence that establishes a nexus between any currently-
diagnosed eye, nasal, neck, or low back disability first 
manifested many years post service and the veteran's military 
service.  

The first objective evidence of an eye disability was the 
left orbital contusion the veteran sustained in what Dr. 
Kowtoniuk noted was an August 1995 intercurrent post-service 
injury in a fall off a ladder.  Glaucoma was first diagnosed 
in January 2001, over 42 years post service; sinusitis was 
first diagnosed in September 1994, nearly 36 years post 
service; a neck disability, cervical spine DDD, was first 
diagnosed in 1990, over 31 years post service; and a low back 
injury first occurred during the course of the veteran's work 
as a hospital orderly in 1963, some 5 years post service, 
with several on-the-job re-injuries thereafter, culminating 
in findings of lumbar DDD that required surgery in 1992.  On 
no occasion of first diagnosis or finding did any physician 
attribute any of the aforementioned disabilities to the 
veteran's military service.   

Moreover, the Board finds that the record contains no 
probative medical opinion directly relating those 
disabilities to the veteran's military service.  Although in 
March 2002 Dr. Kowtoniuk noted that the U.S. government had 
found it impossible to determine whether or not the veteran's 
claimed involvement in a series of accidents while in 
military service actually occurred due to a fire in a 
government repository that burned many servicemen's records, 
he nonetheless opined that the veteran sustained degenerating 
injuries in service in a fall from a truck in which he 
injured his neck and back, and that walking through buildings 
without a gas mask and remaining therein for an extended 
period during military training may have caused damage to his 
eyes, nose, and throat.  In April 2002, Dr. Hoffman opined 
that the available documentation and the veteran's history 
suggested that the veteran sustained a low back injury during 
his military service, and that this injury could possibly be 
a cause of his chronic low back pain.  

The Board finds those equivocal 2002 medical opinions 
purporting to link the veteran's current eye, nasal, neck, 
and low back disabilities to his military service to be of no 
probative value with respect to any nexus to military 
service, inasmuch as they were based on an admitted 
inaccurate factual premise: the unsubstantiated medical 
history furnished by the veteran.  The Board notes that, as a 
medical opinion can be no better than the facts alleged by a 
veteran, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  When Dr. 
Yardley diagnosed cervical DDD in March 1990, he noted there 
was no history of injury associated therewith.  In January 
1993, Dr. Moncman opined that the finding of cervical 
spondylosis would not be considered to be a traumatic 
finding.  When treated for glaucoma in May 2001, the veteran 
denied ever injuring his eyes.  When Dr. Kowtoniuk diagnosed 
sinusitis in his December 2001, January 2002, and March to 
November 2004 clinical records, he did not attribute it to 
the veteran's military service.  Significantly, Dr. Kowtoniuk 
failed to respond to the RO's November 2004 letter requesting 
him to provide the rationale and underlying medical evidence 
for his March 2002 medical opinion that there had been a 
constant track record of ongoing related pains associated 
with the veteran's injuries that dated back to his military 
service.   

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
the claims on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
suffers from eye, nasal, neck, and low back disabilities that 
are related to his military service.  See Bostain, 11 Vet. 
App. at 127, citing Espiritu,      2 Vet. App. at 492.  See 
also Routen, 10 Vet. App. at 186 (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the veteran's own assertions in this regard have no 
probative value.

Under these circumstances, the Board finds that the claims 
for service connection for eye, nasal, neck, and low back 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,   1 Vet. App. at 53-56.

  
ORDER

Service connection for a nasal disability is denied.

Service connection for a throat disability is denied.

Service connection for an eye disability is denied.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


